Citation Nr: 0121391	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from August 1940 to November 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1994 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's surviving spouse, was not entitled 
to death pension benefits because her annual income exceeded 
the maximum annual pension rate.  The appellant perfected an 
appeal of that decision.


REMAND

The appellant's death pension benefits were reinstated 
effective November 1, 1986, at the maximum annual pension 
rate based on her report of not having any countable income.  
In her October 1987 Eligibility Verification Report she 
reported having wages of $5090.24 for May through July 1987, 
no income effective September 1, 1987, and un-reimbursed 
medical expenses of $1449.00.  In a December 1987 award 
action the RO reduced her pension benefits to zero effective 
May 1, 1987, and reinstated them at the maximum rate of 
$333.00 effective August 1, 1997.  This action resulted in an 
overpayment of pension benefits, but it is not clear from the 
claims file when, if ever, the appellant was notified of that 
overpayment.

In her November 1988 Eligibility Verification Report the 
appellant reported having wages in the amount of $6059.51 for 
September 1987 through August 1988, and no wages effective in 
September 1988.  In a January 1989 award action the RO 
reduced her benefit rate from $333.00 to zero effective 
October 1, 1987, and reinstated her benefits at the maximum 
rate of $347.00 effective September 1, 1988.  This action 
also resulted in an overpayment, but the claims file does not 
reflect when, if ever, the appellant was notified of the 
overpayment.
The RO subsequently received notice that the appellant had 
become entitled to Social Security benefits in the monthly 
amount of $261.00 for January through April 1988, and $206.00 
effective May 1, 1988.  In a May 1989 award action the RO 
reduced the pension benefit from $347.00 to $141.00 effective 
September 1, 1988.  This action resulted in an additional 
overpayment, but a copy of any notice informing the appellant 
of the overpayment is not of record.

In an October 1989 Eligibility Verification Report the 
appellant reported having wages in the amount of $7171.00 for 
September 1, 1988, through August 31, 1989, in addition to 
her Social Security benefits of $142.00 per month, as well as 
un-reimbursed medical expenses of $739.00.  She also reported 
having no wages effective September 1, 1989.  In a January 
1990 award action the RO reduced her pension benefit from 
$141.00 to zero effective September 1, 1988, resulting in an 
additional overpayment.

In order to determine her current eligibility for pension 
benefits, beginning in April 1990, the RO requested the 
appellant to report all of the income she received from 
September 1989 to August 1990, and from September 1990 to 
August 1991.  In an Eligibility Verification Report received 
in January 1991, the appellant stated that she had no wages 
effective September 1, 1990.  In an Eligibility Verification 
Report received in March 1991 she stated that she had wages 
in the amount of $9067.98 for September 1989 through August 
1990, in addition to her Social Security benefits of 
$3543.00.  She also stated in a March 1991 statement that she 
had not worked since August 1990, and that she received her 
final wages in September 1990.  The appellant also provided 
evidence of her un-reimbursed medical expenses for 1989-1990.  
She again reported her income for 1990 and 1991 in April 
1991.  Since then she has repeatedly requested that her 
pension benefits be reinstated effective in September 1990.

According to the documents in the claims file, the appellant 
was initially notified of an overpayment of $6270.00 in 
August 1990.  The report of a September 1990 audit of her 
pension benefits indicates that the overpayment occurred from 
May 1987 through April 1989.  In August 1992, July 1994, and 
April 1995 decisions the Committee on Waivers and Compromises 
waived the entire amount of the overpayment resulting from 
the appellant's income from May 1987 through April 1989.

In a July 1994 statement the appellant specifically requested 
that her benefits be reinstated effective with the date of 
termination.  She also submitted evidence of her income and 
un-reimbursed medical expenses for 1993 and 1994.  In an 
August 1994 notice the RO informed her that her claim for 
pension benefits had been denied because her income exceeded 
the maximum annual pension rate of $5239.00, which became 
effective December 1, 1991.  The RO failed to deduct any of 
her substantial un-reimbursed medical expenses from her gross 
income, which consisted only of Social Security benefits of 
$8107.00, on the basis that the expenses preceded the date of 
her July 1994 claim.  The RO has not, however, considered her 
multiple requests for reinstatement of her pension benefits 
that began in January 1991, or determined her eligibility for 
pension benefits based on the evidence of income and expenses 
effective in September 1990, when she ceased employment.

In a September 1994 statement the appellant expressed 
disagreement with the August 1994 determination.  She was 
not, however, provided a statement of the case.  The August 
1994 decision did not, therefore, become final.  38 U.S.C.A. 
§ 7105(c) (West 1991); Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995).

The appellant again requested that her eligibility for 
benefits retroactive to September 1990 be determined, based 
on her previously filed requests, in a September 1995 
statement.  In an August 1996 notice the RO informed her that 
all prior decisions regarding her eligibility for pension 
benefits had become final.  That notice was in error, in that 
her prior requests for reinstatement had not been adjudicated 
and she had submitted a notice of disagreement with the 
August 1994 decision.  In October 1996 the appellant also 
submitted a notice of disagreement with the August 1996 
decision.

In a March 1997 notice the RO informed the appellant that, 
based on the evidence she previously provided, she was 
entitled to a total of $3252.00 for September 1990 through 
August 1991.  The RO also stated, however, that that amount 
could not be paid to the appellant because the $3252.00 
"covered a portion of the overpayment," and that because the 
overpayment had been waived, "there is no action to be 
taken."  The RO found that any money due for September 1990 
through August 1991 had to be applied to the prior 
overpayment, even though the overpayment had been waived.  
That finding is also in error.

The overpayment of $6270.00 was based on incorrect pension 
benefits that were paid from May 1987 through April 1989.  
The period of the overpayment was determined in August 1990, 
prior to the effective date for the appellant's request for 
reinstatement.  The period of the overpayment did not 
encompass any months in 1990, let alone any months after 
August 1990.  The status of the appellant's eligibility 
effective in September 1990 was not considered in determining 
the existence of the overpayment or its amount.  Because the 
previously existing overpayment has been waived, whether the 
appellant was overpaid for previous eligibility periods has 
no bearing on her entitlement to payments effective September 
1, 1990.

In the March 1997 notice the RO also informed the appellant 
that because it had been more than one year since the 
decision was made on her claim, the appeals period had 
expired.  That conclusion is erroneous, in that the March 
1997 notice was the first time the appellant was notified of 
her eligibility for September 1990 through August 1991, or 
that any benefits to which she might be entitled were being 
withheld to apply against an overpayment that had already 
been waived.

The appellant's representative submitted a notice of 
disagreement with the March 1997 determination in August 
1997.  An annotation on that document indicates that the RO 
did not consider the submission to constitute a notice of 
disagreement because the March 1997 notice was not a 
"decision," but was only providing information to the 
appellant.  The determination that she was entitled to 
pension benefits for September 1990 through August 1991 and 
that those benefits were being withheld to apply against the 
previously waived overpayment did, however, constitute the 
resolution of a question of law or fact regarding the 
appellant's eligibility for benefits.  The March 1997 action 
was, therefore, a "decision."  38 U.S.C.A. § 511(a) (West 
1991); Conary v. Derwinski, 3 Vet. App. 109 (1992).  The RO 
did not take any action, however, in response to the notice 
of disagreement.

In September 1999 the appellant again submitted a claim for 
reinstatement of her pension benefits.  She also submitted 
evidence of her income and substantial un-reimbursed medical 
expenses.  The RO again denied her claim in April 2000 on the 
basis that her medical expenses were incurred prior to the 
date of her claim.  Because she has had a viable claim for 
reinstatement pending since January 1991, that determination 
was incorrect.

The appellant submitted a notice of disagreement with the 
April 2000 decision and was issued a statement of the case, 
following which she perfected an appeal of the RO's decision.  
In re-adjudicating her eligibility for benefits, however, the 
RO only addressed her eligibility effective in September 
1999, and did not consider her eligibility retroactive to 
September 1990.  For the reasons shown above, a remand of the 
case is required.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of the VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the VCAA, 
the RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are satisfied.

2.  The RO should carefully review all of 
the appellant's statements and evidence 
pertaining to her eligibility for 
reinstatement of her pension benefits 
effective September 1, 1990, and for 
every applicable eligibility period since 
then.  If the RO finds that additional 
information or evidence is required prior 
to determining the appellant's 
eligibility in each applicable 
eligibility period, the RO should clearly 
and explicitly inform her of the 
information or evidence that is needed 
and assist her in providing the required 
evidence.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of the 
appellant's entitlement to death pension 
benefits beginning in September 1990, and 
any month thereafter, in accordance with 
the applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


